Citation Nr: 0404411	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  03-00 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a dental condition.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Chance, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945, including combat service during World War II.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut, that denied the veteran's claims of 
entitlement to service connection for bilateral hearing loss 
and a dental condition.  The veteran perfected a timely 
appeal of this determination to the Board

In June 2003, the veteran, accompanied by his representative, 
testified at a hearing conducted via videoconference at the 
local VA office before the undersigned Veterans Law Judge 
(formerly known as a Member of the Board).

In his June 2003 testimony before the undersigned Veteran's 
Law Judge, and in testimony before the RO in April 2003, the 
veteran asserted that he suffers from tinnitus as result of 
the same incident that he states caused his bilateral hearing 
loss.  To date, VA has not considered this claim.  It is 
therefore referred to the RO for appropriate action.

The veteran's claim of service connection for loss of teeth, 
for perpetual treatment purposes only, is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify you if further action is required on your 
part.




FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The veteran served in combat in World War II.

3.  Bilateral hearing loss had its onset during service.

4.  There is no evidence of record that indicates that the 
veteran was provided a complete dental examination and all 
appropriate dental services and treatment within 180 days 
prior to separation from service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 1111, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2003); VAOPGCPREC 3-2003 (2003).

2.  The veteran is eligible for VA outpatient dental (Class 
II(a)) treatment on a one-time completion basis.  38 U.S.C.A. 
§ 1712 (West 2002); 38 C.F.R. §§ 3.381, 17.161 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001), codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  The Board finds that all relevant evidence has 
been obtained with regard to the veteran's claim of service 
connection for bilateral hearing loss and to one-time 
treatment for VA outpatient dental (Class II(a)) treatment, 
and that the requirements of the VCAA have in effect been 
satisfied.

While the veteran was not provided with a formal VA 
examination, he was examined by VA on an outpatient basis in 
connection with his bilateral hearing loss.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  VA has also obtained 
medical records from the West Haven, Connecticut, VA Medical 
Center, dated September 2001 to August 2002 related treatment 
of the veteran's conditions.  Further, despite diligent 
efforts, the veteran's service medical records could not be 
obtained from the National Personnel Records Center (NPRC) 
because they were apparently destroyed in the 1973 fire at 
that facility.  In addition, all attempts by VA to obtain 
pertinent records from alternate sources have been futile.  

The veteran and his representative have also been provided 
with a Statement of the Case (SOC) and Supplemental Statement 
of the Case (SSOC) that discuss the pertinent evidence, and 
the laws and regulations related to the claims, and 
essentially notify them of the evidence needed by the veteran 
to prevail on the claims.  In a March 2001 RO letter, VA 
notified the veteran of the evidence needed to substantiate 
his claims and offered to assist him in obtaining any 
relevant evidence.  By way of these communications, VA gave 
notice of what evidence the appellant needed to submit and 
what evidence VA would try to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  There is no identified 
obtainable evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims, and in light of this decision, 
in which the Board grants service connection for bilateral 
hearing loss and to eligibility for VA outpatient dental 
(Class II(a)) treatment on a one-time completion basis, there 
is no prejudice to him by appellate consideration of these 
claims at this time, without another remand of the case to 
the RO for providing additional assistance to the veteran in 
the development of his claims as required by the VCAA or to 
give the representative another opportunity to present 
additional evidence and/or argument.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the veteran is required to fulfill VA's duty to assist him 
in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000); aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).

B.  Service connection for bilateral hearing loss and a 
dental condition

The Board reiterates that the veteran's service medical 
records could not be obtained from the NPRC because they were 
apparently destroyed in the 1973 fire at that facility, and 
that the RO's diligent efforts to obtain the service medical 
records proved be futile.  The Board recognizes its 
heightened duty to explain its findings and conclusions and 
to consider benefit of the doubt and corroborative testimony 
such as buddy statements in cases where records are 
unavailable.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991); Dixon v. Derwinski, 3 Vet. App. 261 (1992); see also 
Veterans Benefits Administration Manual M21-1, part VI, 
(Manual) paragraph 7.25(b).  



(i)  Bilateral hearing loss

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In addition, in cases where a "combat" veteran claims 
service connection for injuries or disease incurred or 
aggravated in combat, 38 U.S.C.A. § 1154(b) and its 
implementing regulation, 38 C.F.R. § 3.304(d), are to be 
applied.  In pertinent part, 38 C.F.R. § 3.304(d) provides:

Satisfactory lay or other evidence that 
an injury or disease was incurred or 
aggravated in combat will be accepted as 
sufficient proof of service connection 
if the evidence is consistent with the 
circumstances, conditions or hardships 
of such service even though there is no 
official record of such incurrence or 
aggravation.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has provided a three-step analysis in cases 
where a combat veteran seeks benefits pursuant to 
38 C.F.R. § 3.304.  First, the Appeals Court noted,

[I]t must be determined whether the 
veteran has proffered "satisfactory lay 
or other evidence of service incurrence 
or aggravation of such injury or 
disease." . . .  As the second step, it 
must be determined whether the proffered 
evidence is "consistent with the 
circumstances, conditions, or hardships 
of such service." . . .  [I]f these two 
inquiries are met, the Secretary [of the 
VA] "shall accept" the veteran's 
evidence as "sufficient proof of service 
connection," even if no official record 
of such incurrence exists.  

Dambach v. Gober, 223 F.3d 1376, 1380 (Fed. Cir. 2000), 
citing Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 
1996).  This section considerably lightens the burden of a 
combat veteran who seeks benefits for disease or injury which 
he alleges were incurred in combat in service.  Collette at 
392.  The third step requires the Board to consider whether 
there is clear and convincing proof that would rebut the 
presumption of service connection.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Collette, 82 F.3d at 393.

In addition, in adjudicating a claim, the Board is charged 
with the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

Following a careful review of the record, the Board finds 
that service connection is warranted for the veteran's 
bilateral hearing loss.  In this case, the veteran served on 
active duty, including a tour in North Africa in World War 
II, from October 1942 to December 1945.  The record also 
reflects that the veteran was involved in the Rome Arno 
campaign, indicating that the veteran engaged in combat.  

In his statements, and in his testimony before the Board and 
before the RO, the veteran reported that he suffered acoustic 
trauma as the result of an explosion that occurred when a 
bomb hit an ammunition ship in Algiers, North Africa, in July 
1943.  The veteran stated that he was located close by when 
the explosion occurred and that, as a result of the blast, he 
was thrown into the air.  When he came to, the veteran stated 
that he could not hear for two to three weeks afterward.  The 
veteran also indicated that he received no medical attention 
for his injury at the time because the Americans maintained 
only a minimal presence in Algiers and no medical facilities 
were available.  Instead, the veteran testified that, after 
the incident, soldiers from the British Army took him back to 
the convent where he was staying so that he could recuperate.  
The veteran stated that he has had hearing loss since that 
time.

In addition to his statements and personal testimony, the 
veteran submitted the statement of a fellow serviceman that 
corroborates the veteran's account of the incident.  The 
serviceman described the location of the ammunition ship and 
other details that corroborated the veteran's account, 
including a description of the convent where the veteran and 
the serviceman were both located and the lack of American 
evacuation hospitals.  Although he was not in the vicinity of 
the explosion when it happened, the serviceman clearly 
recalled the incident and stated that it was as a horrible 
experience.  In addition to this statement, the veteran also 
submitted to the RO letters dated concurrent with his service 
in North Africa, and other memorabilia evidencing his 
presence and his involvement in the region at the time of the 
explosion.

Since his time in service, the veteran reported that he was 
not involved in any subsequent employment that involved 
occupational noise exposure.

Based on the foregoing, the Board finds that the veteran 
sustained acoustic trauma while serving in combat that has 
resulted in chronic bilateral hearing loss.  The Board 
observes that the veteran's statements and testimony before 
the Board and the RO are consistent internally and between 
documents, including when reporting on the events and 
circumstances surrounding the explosion of the ammunition 
ship and the veteran's sustained hearing loss since that 
time.  In addition, the veteran submitted the statement of a 
fellow serviceman that corroborates his account, and also 
submitted corroborating letters and memorabilia that are 
consistent with his account of the incident.  As such, in its 
role as fact finder, the Board finds the veteran to be a 
credible historian and has accepted his account of in-service 
combat-incurred acoustic trauma.  The Board also notes that 
the veteran's account is consistent with the circumstances, 
conditions and hardships of his combat service in World War 
II.  As such, notwithstanding the absence of any service 
medical records relating to this injury, the Board finds as a 
matter of law that the veteran sustained this injury while on 
active duty.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

Further, the medical evidence in this case is consistent with 
the injury that the veteran testified took place in July 
1943.  In June and August 2003, the veteran was seen on an 
outpatient basis at the New Haven, Connecticut, VA Medical 
Center for chronic bilateral hearing loss and long-standing 
tinnitus.  The VA physician reported that the veteran was 
being seen for an initial audiological evaluation and noted 
that the veteran reported that he had experienced hearing 
loss since a bomb explosion in World War II.  Pure tone 
testing revealed that the veteran had mild to profound 
hearing loss, right, and a mild to severe hearing loss, left.  
The examination also revealed that the veteran had 15-25 dB 
asymmetry noted across most frequencies tested, and word 
recognition bilaterally at 84 percent for the right ear and 
88 percent for the left ear.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  While 
the audiology testing performed on the veteran in June and 
August 2003 did not register thresholds for each of the 
frequencies delineated in 38 C.F.R. § 3.385, the results of 
the testing clearly show that, based on his speech 
recognition scores, the veteran meets the requirements for 
hearing loss outline in the regulations.  The Board therefore 
finds that the veteran has current bilateral hearing loss for 
VA disability purposes.

Finally, the Board notes that there is no medical evidence 
that contradicts the evidence set forth above, and thus the 
only relevant evidence that addresses the etiology and/or 
onset of the veteran's bilateral hearing loss supports the 
veteran's claim.  See Libertine v. Brown, 9 Vet. App. 521, 
524 (1996); see also Huston v. Principi, 17 Vet. App. 195, 
205 (2003).  As such, after resolving all doubt in the 
veteran's favor, the Board finds that service connection for 
the veteran's in-service bilateral hearing loss, is 
warranted.

(ii)  Dental condition

For service-connected, noncompensable dental disabilities, 
the law provides that dental services and related appliances 
shall be furnished on a one-time completion basis, unless the 
services rendered are found to be unacceptable within the 
limitations of good professional standards.  38 U.S.C.A. 
§ 1712(b).  The Board notes that this is referred to as Class 
II dental treatment.  

In December 1955, the pertinent regulation was amended to 
require that a veteran seeking Class II eligibility had to 
apply for treatment "within one year after discharge or 
release, or by December 31, 1954."  This one-year limitation 
was first imposed by a 1957 statute that became effective on 
January 1, 1958.  See Pub. L. No. 85-56, §§ 512, 2301, 71 
Stat. 83, 112, 172 (1957).

For veterans, such as the appellant, who were discharged 
before October 1, 1981, to be entitled to Class II 
eligibility, (1) the dental condition or disability must be 
shown to have been in existence at the time of discharge or 
release from active service; (2) the veteran must have been 
discharged or released under conditions other than 
dishonorable from a period of active military, naval or air 
service of not less than 180 days; (3) the application for 
treatment must be made within one year after discharge or 
release; and (4) a VA dental examination must be completed 
within fourteen months after discharge or release, unless 
delayed through no fault of the veteran.  38 C.F.R. 
§ 17.161(b)(2)(i).

38 U.S.C.A. § 1712(b)(2) provides that a veteran who is to be 
released from service shall be given a written explanation of 
the eligibility requirements for VA outpatient dental 
treatment.  The explanation shall be signed by the service 
member, or shall include a certification that the member 
refused to sign.  If there is no certification of record, the 
time limit is not considered to have begun.  See Mays v. 
Brown, 5 Vet. App. 302, 306 (1993).

Here, because the service medical records have been destroyed 
and there is no evidence showing that the veteran ever signed 
a certification that he was given a written explanation of 
the eligibility requirements for VA outpatient dental 
treatment, resolving all reasonable doubt in his favor, the 
Board will assume he was never given this certification to 
consider, and therefore, pursuant to the Court's decision in 
Mays, the 180-day period was considered tolled.  See 
38 U.S.C.A. § 1712(b)(2).  Accordingly, eligibility for VA 
outpatient dental (Class II(a)) treatment on a one-time 
completion basis is warranted.


ORDER

1.  Service connection for bilateral hearing loss is granted.

2.  Eligibility for VA outpatient dental (Class II(a)) 
treatment on a one-time completion basis is granted.


REMAND

The law requires that in order to establish entitlement to 
service connection for a tooth, the veteran must have 
sustained a combat wound or other service trauma.  See 
38 U.S.C.A. § 1712; 38 C.F.R. § 3.381(b).  Thus, mere dental 
treatment or cracking a tooth while eating is not sufficient 
to establish eligibility to Class II(a) treatment.  
Similarly, broken bridgework due to injury is not dental 
trauma as it must be the injury of a natural tooth.  Further, 
for the purposes of determining whether a veteran has Class 
II(a) eligibility, the term "service trauma" does not 
include the intended effects of treatment provided during the 
veteran's military service.  VAOPGCPREC 5-97 (1997), 63 Fed. 
Reg. 15556 (1997).  If a veteran is service-connected for the 
loss of a tooth due to trauma, the veteran is entitled to 
perpetual treatment for that tooth.

In light of the absence of service medical records, the Board 
is unsure whether the veteran's teeth were extracted after 
entrance into service because of trauma or due to disease.  
On remand, the RO must determine whether the teeth were 
extracted due to trauma, and as such, the Board concludes 
that he must be afforded a VA dental examination.  See 
38 U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the veteran's claims.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim.

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for any dental 
problems.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO schedule the veteran 
for a VA dental examination.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All indicated 
testing should be accomplished, and the 
examiner should examine the veteran's 
teeth and offer an opinion regarding the 
etiology of the extraction of the 
veteran's teeth in 1944.  In offering 
this opinion, the examiner should 
specifically state whether it is at least 
as likely as not that the veteran's teeth 
were extracted due to trauma, or rather, 
whether it is more likely than not that 
they were extracted because of disease.  
The examiner should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claims, in light of all 
pertinent evidence and legal authority.

5.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



